DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representatives Richard Huang on 02/25/2021.

The application has been amended as follows: 
(a) Claim 16 (currently amended): The electronic device of claim 15, wherein the accessory structure includes a cover part, which is located on a front face of the electronic device and includes the second curved face facing the first curved face at one side and the at least one second magnet in the second curved face, and wherein the at least one second magnet is attached to/detached from the at least one first magnet by magnetic force, the second curved face of the cover part is rotatable along the first curved face of the electronic device, and the cover part is bent when rotated to face at 


Allowable Subject Matter
Claims 1-2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1, claim 14 and claim 15: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device including an accessory, wherein the accessory structure includes: a first cover part located on a portion of a front face of the first electronic device, and including the third curved face formed on one side thereof to face the first curved face, the at least one third magnet located in the third curved face, the fourth curved face formed on another side thereof to face the second curved face, and the at least one fourth magnet located in the fourth curved face; and a second cover part located on a rear face of the first electronic device, and rotatably connected to the first cover part, the second cover part being bent while being rotated to face a least a portion of the rear face of the first electronic device and to allow the first electronic device to be mounted at the various angles, wherein the at least one third magnet and the at least one fourth magnet are attached to/detached from the at least one first magnet and the at least one second magnets by magnetic force, and the first and second curved faces of the first and second electronic devices are rotated along the 
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an accessory for coupling an electronic device comprising a cover part including a first magnet in the curved face of the cover part that is configured to generate a magnetic force, and a shield member configured to block the generated magnetic force, wherein the first magnet is configured to couple to a second magnet disposed in the electronic device, such that the electronic device is physically coupled to an input device through the accessory, and wherein the at least one first magnet includes a cylindrical shape, and the shield member is formed in a corresponding cylindrical shape as to cover a portion of the first magnet, such that the electronic device is shielded from the generated magnetic force while rotatably coupled to the accessory. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising an accessory structure that included a bendable cover; wherein the accessory structure is configured such that: when the bendable cover is set at a first bending angle, the at least one second magnet is detachably coupled to the at least one first magnet by magnetic force to set the electronic device at a first display angle relative to the accessory structure, and when the bendable cover is set at a second bending angle different from the first bending 
Regarding claims 2, 4-13, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above
Regarding claims 16-20, these claims are allowed based on their dependence on the allowable independent claim 15 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800